' February 24,2015
Fr: George O. McKnight

#1520469 Daniel Uni-t '3(,0 2 ~0
938 s.FM 1673, ‘,]5 1
Rosharon,Tx.79549

To: Court of Criminal Appeals
Clerk,Abel Acosta
P.O.Box 12308
Austin,Texas 78711

RE: George O. McKnight v. Director T.D.C.J.-C.I.D. Cause Writ
No. 1149919-A »

Dear Clerk, '
Please find enclosed for filing purpose the fz;.
following; Suggestion for Remand to the Trial Court to Allow
Applicant to Amend his Application to be in Compliance of Rule
73.1(d) Please file Said Suggestion and bring it to the attention
of the Court.

Thank you in advance for your kind attention in

this matter. Please contact the above address with any responsesw

Sincerely,

GEORGE O. M KNIG T
RECE|VED |N o - H ' 1
couRT oF chMlNALAPPEALs . QM) ` .
MAR 02 2015 » '

Ab@li AC©Sia, Chen\

ln The Texas
Court Of Criminal Appeals
WR. No.: 1149919-Am
EX PARTE

GEoRGE oLIvER MCKNIGHT
Applicant

v.
DIRECTOR

T.D.C.J.-C.I.D.

SHGGESTION:FORMREMAND'TO`THE TRlAL COURT

TO ALLOW APPLICANT TO AMEND HIS APPLIGATION

 

FOR WRIT OF HABEAS CORPUS TO BE lN COMPLIANCE

 

OF RULE 73.1(d),TEXAS RULanf APPELLATE PROCEDURE

 

TO THE HONORABLE JUDGE ofHSAID COURT: Comes Now, George
Oliver McKnight,pro se applicant,by and through himself and
respectfully suggest this Honorable Court pursuant to Tex. R.App.
Proc. rule 79.2(d) on its own initiative to order the trial
Court to allow the applicant to amend his application that is non
-compliance of the Tex, R. App. Proc. 73.1(d).That he may meet
the compliance rules. Applicant will show the following;`

l

Applicant filed his 11.07 application on 12¢9-14 with the
Court.lt included; application with nine(9) grounds} memorandum
of law with forty¢six (46) pages plus exhibits,motion to suspend
rule seven (7),of the habeas corpus application,"legal citation
and arguments may be made in a Separate memorandum that complies
with Texas Rule of Appellate Procedure 73 and does not exceed
15,000 words if computer generated or 50 pages if not." Added was

a Supplemented memorandum of law to ground nine (9),eighteen (18)

1.

pages. lf the Court would of granted the motion of suspension
of rule, it would have review the supplement memorandum of law,
ground 9. (total of 64 pages)

n II.

The State on 1-5-2015,Broposed the Designation of Issue, The
State asked the Court to designate ineffective assistance of
counsel. The Applicant on or about 1-3-2015,prepared a proposal
and submitted to the Court to Designate lssues, Brady Claim,
Ineffective Assistance of Trial Counsel,Lesser-lncluded Offense
Instruction, Trial Court's Abuse of Discretion,and lneffective
Assistance of Appellant Counsel.Qn 1-8-2015 the Court granted the
State's proposal and designated issue of Ineffective Assistance
of Counsel, Applicant filed a motion opposing the State's proposa’.
The State failed to propose applicant's other issues.

lll.

On 1-28-2015, the State filed an Original Answer, arguing the
Applicant failed to meet the compliance rule of Tex. R. of App.
Proc. 73.1(d) because Applicant's application and memorandum of
law exceeded the 50 pages. However, the Applicant did file a id,
motion to suspended Rule 7 of the habeas corpus application for
his supplemental memorandum of law. The Court ,on the State's
Proposed Finding of Fact and Order,granted the State's proposal`
not to consider Applicant's writ of habeas corpus (11.07) due to
non-compliance and order the clerk to forward the application to
the Court of Criminal Appeals.

b lV.

Applicant in this suggestion to the Court, would ask the Court
on it's own initiative, to remand Applicant‘s writ of habeas t

i2.

corpus to the trial Court with an order to allow the Applicant

to amend his memorandum of law of removing the supplemental
memorandum of law or which would cause his application to meet
Tex. R. of App. Proc. 73.1(d), compliance rule or to allow him
leave to exceed the prescribed 50 page limit.
PRAYERM

Wherefore, premises consider,Applicant prays this Court to
drder a remand to allow him for the trial Court to review his
writ of habeas corpus,(11.07)

lRespectfully,

   

UNSWORN'DECLARATlON

 

I george O.McKnight#1520469, declare under penalty of perjury
the above and foregoing is true and correct to the best of my
knowledge and ability pursuant to Tex. R. of App. Proc.,effected

on this 24thday of`February 2015.

Submitted,

George O. McKnight

§w:j@/V/% `

WR. No.1149919-A
EX PARTE

GEORGE OLIVER McKNlGHT
Applicant

v.
Director
T~D.€.J,-C.I.D.

CERTIFICATE OF SERVICE TO THE COURT

 

l hereby certify that a copy of the foregoing Suggestion'For
Remand To The Trial Court To Allow Applicant To Amend His iffll»
Application For Writ Of Habeas Corpus To Be In Compliance Of Rule
73.1(d), Texas Rules Of Appellant Procedure has been sent via U.S

Postal Mail to the Court of Criminal Appeals,Texas on the 24th

\ LFQ’WQ/ %/M»w

Georgeq W. McKnightV
Pro Se

day of February 2015.

\"